           Case 1:21-cr-00392-RCL Document 9 Filed 06/14/21 Page 1 of 1




1    CUAUHTEMOC ORTEGA (Bar No. 257443)
     Federal Public Defender
2    (E-mail: Cuauhtemoc_Ortega@fd.org)
     AMY M. KARLIN (Bar No. 150016)
3    (E-Mail: Amy_Karlin@fd.org)
     Chief Deputy Federal Public Defender
4    411 West Fourth Street, Suite 7110
     Santa Ana, California 92701-4598
5    Telephone: (714) 338-4500
     Facsimile: (714) 338-4520
6
     Attorneys for Defendant
7    ERIK SCOTT WARNER
8
                               UNITED STATES DISTRICT COURT
9
                               FOR THE DISTRICT OF COLUMBIA
10
11   UNITED STATES OF AMERICA,                         Case No. 1:21-CR-00392-RCL
12                Plaintiff,
                                                       NOTICE OF APPEARANCE
13         v.
14   ERIK SCOTT WARNER,
15                Defendant.
16
17         Chief Deputy Federal Public Defender Amy M. Karlin, enters her Notice of
18   Appearance on behalf of Erik Scott Warner.
19         Please make all necessary changes to the court’s Case Management/Electronic
20   Case Filing System to accurately reflect this assignment and to ensure that defense
21   counsel receives all notifications relating to filings in this case.
22                                            Respectfully submitted,
23                                            CUAUHTEMOC ORTEGA
                                              Federal Public Defender
24
25   DATED: June 14, 2021                  By /s/ Amy M. Karlin
26                                           AMY M. KARLIN
                                             Chief Deputy Federal Public Defender
27
28
